                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                                1:19 CV 35

JAMES W. SNEED,                                   )
                                                  )
              Plaintiff,                          )
                                                  )                    ORDER
v.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
           Defendant.                             )
____________________________________              )

       This matter is before the Court upon the parties' Joint Motion to Stay Initial

Attorneys Conference (Doc. 9) in light of the death of Plaintiff, as referenced in that

Suggestion of Death Upon the Record (Doc. 8) and subsequent Notice (Doc. 10).

       Pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure, upon the death

of a party, a motion for substitution of the proper party may be made by any party or by

the decedent's successor or representative. If such a motion is not made within 90 days

after service of a statement noting the death, the action by or against the decedent must be

dismissed.

       Accordingly, the parties' Joint Motion to Stay Initial Attorneys Conference (Doc.

9) is GRANTED, and the deadline for the parties to conduct an Initial Attorneys
Conference is EXTENDED to and including August 8, 2019. A certificate of said

conference shall be filed thereafter according to the Local Rules.


                                     Signed: May 10, 2019
